                     Case 20-10066-KKS        Doc 53    Filed 12/01/20    Page 1 of 3

                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF FLORIDA
                                    GAINESVILLE DIVISION

IN RE:                                            )
FILER-WILLIAMS, SHIRLEY LEE                       )              Case # 20-10066
                                                  )              Chapter 7
              Debtor(s)                           )

 ORDER GRANTING CHAPTER 7 TRUSTEE’S MOTION TO (I) APPROVE A SHORT SALE
  OF REAL PROPERTY FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND
      INTERESTS PURSUANT TO 11 U.S.C. § 363(b), (f), AND (m), (II) SURCHARGE
          AGREEMENT BETWEEN SECURED LENDER AND THE ESTATE,
              AND (III ) OTHER RELIEF WITH LENDER’S CONSENT
                (2823 NE 15TH ST GAINESVILLE, FL 32609) (Doc. 46)

   THIS CASE came before the Court pursuant to Chapter 7 Trustee’s Motion for Authority to Sell

Real Property Free and Clear of Liens, Claims, Encumbrances, and Interests Pursuant to 11 U.S.C.§

363(b),(f, and (m)) (Doc. 46) filed herein by Theresa M Bender, as Trustee (hereinafter “the Trustee”).

The Trustee filed her Notice of Intent to Sell under negative notice as set forth in Local Rule 2002-2

(Doc. 49). The Court’s scheduled hearing date is included in the Notice. The Secured Creditor, Mr.

Cooper, provided its consent to the motion and sale, which was included as an exhibit in the Motion

(Doc. 46). As no other interested parties or creditors have filed a response or objection to the sale as set

forth in the Motion, or the Notice within the prescribed time period set forth in Local Rule 2002-2, the

Court considers the matter unopposed and no hearing is required.

   It is ORDERED:

       Trustee’s Motion for Authority to Sell Real Property of the Estate Pursuant to 11 U.S.C. § 363(f)

(Doc. 46) is GRANTED for that property located 2823 NE 15TH ST GAINESVILLE, FL 32609 (the

“Property”) and described as follows:


       Lot 25, Carol Estates North, according to the map or plat thereof, as recorded in Plat Book F,

Page(s) 76, of the Public Records of Alachua County, Florida.
                     Case 20-10066-KKS        Doc 53    Filed 12/01/20    Page 2 of 3

           1. Trustee shall be, and hereby is, authorized to sell the above described property (the

“Property”), “AS IS, WHERE IS” in its current condition, in the amount of $95,000.00 from John

Alan Mitchell, individual (unrelated third party) (their assigns, or current purchaser) to purchase the

undivided interest in the Real Property, free and clear of liens, claims, encumbrances, and interests.

           2. Consistent with the CD (formerly “HUD” attached to the Motion), the Trustee shall pay

at closing Mr. Cooper (the “First Secured Creditor”) lien in the approximate amount of $80,922.00 or

greater to satisfy its lien and note at closing. In addition, all fees, closing costs, settlement costs, and

taxes, including the real estate commission, county taxes, recording, transfer, tax stamps, and

preservation costs (includes cleaning services, utilities, locksmith, etc.), Federal Tax Liens, State and/or

County Tax Liens, the 2019 real property taxes; any prorated 2020 real property taxes and the real

estate commission will be paid at time of closing. Mr. Cooper will release their lien against this Real

Property upon payment of their secured claim at time of closing.

           3. The proceeds from the sale shall be disbursed in accordance with the settlement statement

attached as Exhibit “A” to the Motion, with net proceeds of $7,750.00 to be paid to the Bankruptcy

Estate at closing.

           4. In the event that the current purchaser withdraws its offer prior to the expiration of the

inspection period, or otherwise fails to consummate the sale transaction, this Court authorizes the

Trustee to accept any back-up offers submitted during the pendency of this sale prior to closing as long

as the sale conforms to this Order.

           5. The sale of this estate property is necessary to liquidate the interest of the Estate, and

with the proceeds, provide a pro-rata distribution to the remaining allowable claims of this Estate.

           6. The sale of the Property was negotiated in good faith and based on the principles of best

business judgment. The Purchaser is a good faith purchaser entitled to the protections of Section

363(m).
                                              2
                         Case 20-10066-KKS             Doc 53      Filed 12/01/20        Page 3 of 3

            7. The Trustee has made sufficient allegations and a request in the Motion to waive the 14

day stay requirement of Bankruptcy Rule 6004(h). No objections being raised, the 14-day stay

requirement of Rule 6004(h) is lifted immediately upon execution of this Order.

                                   December 1, 2020
        DONE AND ORDERED this day___________________.


                                                       KAREN K. SPECIE
                                                       United States Bankruptcy Judge
Trustee is directed to serve a copy of this order on interested parties and file a certificate of service within three (3) days
of entry of the order.

Order Prepared by: (Modified in Chambers)
Theresa M Bender
Copies provided to:
Debtor(s)
Debtor(s) Counsel
Theresa M Bender, Trustee
Charles Edwards, Asst. U.S. Trustee
All Parties in Interest




                                                       3
